Citation Nr: 1121803	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for postoperative kidney stones (claimed as right and left kidney condition/renal condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from November 1967 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a compensable evaluation for postoperative kidney stones.  The Veteran perfected an appeal as to that determination and, in a November 2009 rating decision, the RO awarded a 10 percent evaluation for the service-connected kidney stone disability.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge (Board hearing) in March 2011, but cancelled the hearing and did not request that the hearing be rescheduled.  As such, the Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran cancelled his scheduled Board hearing.  However, in a January 5, 2010 signed statement, the Veteran's accredited service representative stated that "[i]f for some reason the claimant is not able to attend [the Board hearing], then it is requested [that] the [VA] claim file be returned to this service for a more comprehensive VA Form I-646. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claim file to his accredited service representative at the RO for a more comprehensive VA Form I-646.

2. After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


